 

Exhibit 10.17

AMERICAN PHARMACEUTICAL PARTNERS, INC.
COMPENSATION PROTECTION AGREEMENT

          THIS COMPENSATION PROTECTION AGREEMENT (this “Agreement”), made
effective as of the 19th day of August, 2002, by and between American
Pharmaceutical Partners, Inc., a corporation incorporated under the laws of
California (the “Company”), and Nicole S. Williams (“Protected Officer”).

          WHEREAS, the Board of Directors of the Company (the “Board”)
recognizes that apprehension regarding termination of employment can result in
significant distractions of its key management personnel;

          WHEREAS, the Board recognizes that the possibility of a Change in
Control (as hereinafter defined) exists and that the threat or the occurrence of
a Change in Control can result in significant distractions of its key management
personnel because of the uncertainties inherent in such a situation;

          WHEREAS, the Board has determined that it is essential and in the best
interests of the Company and its shareholders to retain the services of
Protected Officer and to ensure Protected Officer’s continued dedication and
efforts in such event without undue concern for Protected Officer’s personal
financial and employment security; and

          WHEREAS, in order to induce Protected Officer to remain in the employ
of the Company, particularly in the event of a threat or the occurrence of a
Change in Control, the Company desires to enter into this Agreement with
Protected Officer to provide Protected Officer with certain benefits in the
event Protected Officer’s employment is terminated;

          NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein, it is agreed as follows:

1.       TERM OF AGREEMENT.

          This Agreement shall commence as the date hereof (the “Effective
Date”) and shall continue in effect until the third anniversary of the Effective
Date; provided, that commencing on the third anniversary of the Effective Date
and on each subsequent anniversary thereof, the term of this Agreement shall
automatically be extended for one (1) year unless either the Company or
Protected Officer shall have given written notice to the other at least ninety
(90) days prior thereto that the term of this Agreement shall not be so
extended; and provided, further, that notwithstanding any such notice by the
Company not to extend, the term of this Agreement shall not expire prior to the
expiration of twelve (12) months after the occurrence of a Change in Control.



--------------------------------------------------------------------------------


2.       DEFINITIONS.

          2.1     Accrued Compensation.  “Accrued Compensation” shall mean an
amount which shall include all amounts earned or accrued through the Termination
Date (as hereinafter defined) but not paid as of the Termination Date,
including, without limitation, (i) base salary, (ii) reimbursement for
reasonable and necessary expenses incurred by Protected Officer on behalf of the
Company during the period ending on the Termination Date, and (iii) vacation
pay.

          2.2     Base Amount.  “Base Amount” shall mean the amount of Protected
Officer’s annual base salary at the greater of the rate in effect immediately
prior to the Change in Control (if applicable) or the rate in effect on the
Termination Date, and shall include all amounts of Protected Officer’s base
salary that are deferred under the qualified and non-qualified employee benefit
plans of the Company or any other agreement or arrangement.

          2.3     Bonus Amount.  “Bonus Amount” shall mean an amount equal to
the average of the last two annual incentive payments paid or payable to
Protected Officer prior to the Termination Date under the Company’s cash bonus
incentive plan(s).

          2.4     Cause.  A termination of employment is for “Cause” if
Protected Officer has been convicted of a felony involving fraud or dishonesty
or the termination is evidenced by a resolution adopted in good faith by the
Board to the effect that Protected Officer (i) continually failed substantially
to perform Protected Officer’s reasonably assigned duties with the Company
(other than a failure resulting from Protected Officer’s incapacity due to
physical or mental illness or, following a Change in Control, from Protected
Officer’s assignment of duties that would constitute Good Reason (as hereinafter
defined)), which failure continued for a period of at least ten (10) days after
a written notice of demand for substantial performance has been delivered to
Protected Officer specifying the manner in which Protected Officer has failed
substantially to perform, or (ii) engaged in conduct which is demonstrably and
materially injurious to the Company.

          2.5     Change in Control.  “Change in Control” shall mean any of the
following:

                    (a)     An acquisition (other than directly from the
Company) of any voting securities of the Company (the “Voting Securities”) by
any Person (as the term “person” is used for purposes of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) (other than by
American BioSciences, Inc. or Persons in connection with an initial public
offering of the Company’s common stock), immediately after which such Person has
Beneficial Ownership (as the term “beneficial ownership” is defined under
Rule 13d-3 promulgated under the 1934 Act) of forty percent (40%) or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, that in determining whether a Change in Control has occurred, Voting
Securities which are acquired in a Non-Control Acquisition (as hereinafter
defined) shall not constitute an acquisition which would cause a Change in
Control.  A

2



--------------------------------------------------------------------------------


“Non-Control Acquisition” shall mean an acquisition by (i) an  employee benefit
plan (or a trust forming a part thereof) maintained by (1) the Company or
(2) any corporation or other Person of which a majority of its voting power or
its equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), (ii) the Company or any Subsidiary, or (iii) any
Person in connection with a Non-Control Transaction (as hereinafter defined);

                    (b)     The individuals who, as of the date hereof, are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the Board; provided, that if the appointment, election or
nomination for election by the Company’s shareholders of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered a member of the
Incumbent Board; and provided, further, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the 1934 Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest;

                    (c)     A merger, consolidation or reorganization involving
the Company, unless such merger, consolidation or reorganization satisfies the
conditions set forth in clauses (1) and (2) below (any transaction(s) meeting
the requirements of clauses (1) and (2) below being referred to herein as
“Non-Control Transactions”):

                             (1)     the shareholders of the Company immediately
before such merger, consolidation or reorganization own, directly or indirectly,
immediately following such merger, consolidation or reorganization, at least
sixty percent (60%) of the combined voting power of the outstanding voting
securities of the corporation resulting from such merger, consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization; and

                             (2)     the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation or reorganization constitute at least a majority
of the members of the board of directors of the Surviving Corporation;

                    (d)     An agreement for the sale or other disposition of
all or substantially all of the assets of the Company to any Person (other than
a transfer to a Subsidiary); and

                    (e)     Any other event that at least two-thirds of the
Incumbent Board in its sole discretion shall determine constitutes a Change in
Control. 

                    (f)     Notwithstanding the foregoing provisions of this
Section 2.5, a Change in Control shall not be deemed to occur solely because any
Person (the “Subject

3



--------------------------------------------------------------------------------


Person”) acquired Beneficial Ownership of more than the permitted amount of the
outstanding Voting Securities as a result of the acquisition of Voting
Securities by the Company which, by reducing the number of Voting Securities
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Person; provided, that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Voting
Securities by the Company, and after such share acquisition by the Company the
Subject Person becomes the Beneficial Owner of any additional voting Securities
which increases the percentage of the then outstanding Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur.

                    (g)     Notwithstanding anything contained in this Agreement
to the contrary, if Protected Officer’s employment is terminated prior to a
Change in Control and the Board determines that such termination (i) was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control and who subsequently
effectuates a Change in Control (a “Third Party”) or (ii) otherwise occurred in
connection with, or in anticipation of, a Change in Control which actually
occurs, then, for all purposes of this Agreement, the date of a Change in
Control with respect to Protected Officer shall mean the date immediately prior
to the date of such termination of Protected Officer’s employment.

          2.6     Company.  The “Company” shall mean American Pharmaceutical
Partners, Inc. and shall include its “Successors and Assigns” (as hereinafter
defined).

          2.7     Disability.  “Disability” shall mean a physical or mental
infirmity which impairs Protected Officer’s ability to substantially perform
Protected Officer’s duties with the Company for a period of one hundred eighty
(180) consecutive days; provided, that Protected Officer has not returned to
Protected Officer’s full-time employment prior to the Termination Date as stated
in the Notice of Termination (as hereinafter defined).

          2.8     Good Reason.

                    (a)     “Good Reason” shall mean the occurrence of any of
the events or conditions described in subsections (i) through (v) hereof:

                                          (i)     (A) a change in Protected
Officer’s status or responsibilities which represents a material and adverse
change from Protected Officer’s status or responsibilities, or (B) the
assignment to Protected Officer of any duties or responsibilities which are
materially inconsistent with Protected Officer’s status or responsibilities;

                                          (ii)     a reduction in Protected
Officer’s base salary to a level below that in effect at any time previously
(except to the extent such reduction is part of a comprehensive reduction in
salary applicable to employees of the Company generally so long as the reduction
applicable to Protected Officer is comparable to the reduction applied to other
senior executives of the Company);

                                          (iii)     the Company’s requiring
Protected Officer to be based at any place outside a 50-mile radius from
Protected Officer’s job location or

4



--------------------------------------------------------------------------------


residence without Protected Officer’s written consent, except for travel that is
reasonably necessary in connection with the Company’s business;

                                          (iv)     the insolvency or the filing
(by any party, including the Company) of a petition for bankruptcy of the
Company, which petition is not dismissed within sixty (60) days;

                                          (v)     the failure of the Company to
obtain an agreement, satisfactory to Protected Officer, from any Successors and
Assigns (as hereinafter defined) to assume and agree to perform this Agreement,
as contemplated in Section 11 hereof.

                    (b)     Protected Officer’s right to terminate Protected
Officer’s employment pursuant to this Section 2.8 shall not be affected by
Protected Officer’s incapacity due to physical or mental illness.  Protected
Officer must determine whether to invoke the right to terminate employment
pursuant to Section 2.8(a)(i) or 2.8(a)(iii) within ninety (90) days of the
change in status or relocation referred to therein.

          2.9     Notice of Termination.  “Notice of Termination” shall mean a
written notice from the Company of termination of Protected Officer’s employment
which indicates the specific termination provision in this Agreement relied upon
and which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Protected Officer’s employment under the
provision so indicated.

          2.10   Pro-Rata Bonus.  “Pro-Rata Bonus” shall mean an amount equal to
the Bonus Amount multiplied by a fraction the numerator of which is the number
of days in the fiscal year through the Termination Date and the denominator of
which is 365.

          2.11   Successors and Assigns.  “Successors and Assigns” shall mean a
corporation or other entity acquiring all or substantially all the assets and
business of the Company (including this Agreement), whether by operation of law
or otherwise.

          2.12   Termination Date.  “Termination Date” shall mean (i) in the
case of Protected Officer’s death, Protected Officer’s date of death, (ii) in
the case of Good Reason, the last day of Protected Officer’s employment, and
(iii) in all other cases, the date specified in the Notice of Termination;
provided, that if Protected Officer’s employment is terminated by the Company
for Cause or due to Disability, the date specified in the Notice of Termination
shall be at least thirty (30) days from the date the Notice of Termination is
given to Protected Officer; and provided, further, that in the case of
Disability, Protected Officer shall not have returned to the full-time
performance of Protected Officer’s duties during such period of at least thirty
(30) days.

3.       PROTECTED OFFICER OBLIGATIONS.

          During the term of this Agreement, and excluding any periods of
vacation and leave due to sickness or Disability to which Protected Officer is
entitled, Protected Officer agrees to devote his full time and attention spent
on business matters to the business and affairs of the Company and, to the
extent necessary to discharge the

5



--------------------------------------------------------------------------------


responsibilities assigned to Protected Officer by the Company, to use Protected
Officer’s reasonable best efforts to perform faithfully and efficiently such
responsibilities; provided, that it shall not be a violation of this Agreement
for Protected Officer to, without limitation, (i) serve on corporate, civic or
charitable boards or committees, (ii) deliver lectures or fulfill speaking
engagements, (iii) manage personal investments and (iv) perform such other
activities as the Board may approve, so long as such activities do not interfere
materially with the performance of Protected Officer’s responsibilities as an
employee of the Company.  It is expressly understood and agreed that to the
extent that any such activities have been conducted by Protected Officer prior
to the date of a Change of Control, the continued conduct of such activities (or
the conduct of activities similar in nature and scope thereto) subsequent to
such date shall not thereafter be deemed to interfere with the performance of
Protected Officer’s responsibilities to the Company.

4.       TERMINATION OF EMPLOYMENT NOT IN CONNECTION WITH A CHANGE IN CONTROL.

          4.1     The Protected Officer shall be entitled to the following
compensation and benefits if, during the term of this Agreement, Protected
Officer’s employment with the Company shall be terminated prior to a Change in
Control or Protected Officer’s employment with the Company shall be terminated
at any time after the first anniversary of the occurrence of a Change in
Control:

                    (a)     If Protected Officer’s employment with the Company
shall be terminated (i) by the Company for Cause or Disability, (ii) by reason
of Protected Officer’s death, (iii) due to Protected Officer’s retirement
pursuant to the Company’s policies applying to executive officers generally, or
(iv) by Protected Officer for any reason, the Company shall pay to Protected
Officer the Accrued Compensation;

                    (b)     If Protected Officer’s employment with the Company
shall be terminated by the Company without Cause, Protected Officer shall be
entitled to the following:

                                          (i)     the Company shall pay
Protected Officer all Accrued Compensation and a Pro-Rata Bonus;

                                          (ii)     the Company shall pay
Protected Officer as severance pay and in lieu of any further compensation for
periods subsequent to the Termination Date, an amount in cash equal to two
(2) times the sum of (A) the Base Amount and (B) the Bonus Amount;

                                          (iii)     until the second (2nd)
anniversary of the Termination Date, Protected Officer shall have such rights
with respect to benefits provided by the Company, including without limitation
life insurance, disability, medical, dental and hospitalization benefits and
pension and retirement benefits as were provided to Protected Officer as of the
Effective Date or, if greater, at any time within ninety (90) days preceding the
Termination Date; provided that such benefits shall be offset or

6



--------------------------------------------------------------------------------


reduced by the amount of benefits provided to Protected Officer by any
subsequent employer prior to the second anniversary of the Termination Date; and

                                          (iv)     the restrictions on any
outstanding incentive awards (including restricted stock and granted performance
shares or units) granted to Protected Officer under the Company’s stock option
and other stock incentive plans or under any other incentive plan or arrangement
shall lapse and such incentive award shall become 100% vested, all stock options
and stock appreciation rights granted to Protected Officer shall become
immediately exercisable and shall become 100% vested and all performance units
granted to Protected Officer shall become 100% vested.

                    (c)     The amounts provided for in Sections 4.1(a) and
4.1(b)(i), and (ii) shall be paid in a single lump sum cash payment within
thirty (30) days after the Termination Date (or earlier, if required by
applicable law).

                    (d)     The Protected Officer shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise and, except as set forth in Section 4.1(b)(iii),
no such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Protected Officer in any subsequent employment.

          4.2     Cooperation.  Notwithstanding anything to the contrary
contained in this Agreement, payment of the amounts specified in
Section 4.1(b)(ii) hereof is conditional upon Protected Officer reasonably
cooperating with the Company in connection with all matters relating to
Protected Officer’s employment with the Company and assisting the Company as
reasonably requested in transitioning Protected Officer’s responsibilities to
Protected Officer’s replacement as well as upon Protected Officer refraining
from doing or saying anything derogatory about the Company or its businesses or
personnel; provided, that Protected Officer shall not be required to perform any
duties or take any action that would constitute Good Reason.

5.       TERMINATION OF EMPLOYMENT FOLLOWING A CHANGE IN CONTROL.

          5.1     Termination Benefits.  If, during the term of this Agreement,
Protected Officer’s employment with the Company shall be terminated within
twelve (12) months following a Change in Control, Protected Officer shall be
entitled to the following compensation and benefits:

                    (a)     If Protected Officer’s employment with the Company
shall be terminated (i) by the Company for Cause or Disability, (ii) by reason
of Protected Officer’s death, (iii) due to Protected Officer’s retirement
pursuant to the Company’s policies applying to executive officers generally, or
(iv) by Protected Officer other than for Good Reason, the Company shall pay to
Protected Officer the Accrued Compensation;

7



--------------------------------------------------------------------------------


                    (b)     If Protected Officer’s employment with the Company
shall be terminated for any reason other than as specified in Section 5.1(a),
Protected Officer shall be entitled to the following:

                                           (i)     the Company shall pay
Protected Officer all Accrued Compensation and a Pro-Rata Bonus;

                                           (ii)     the Company shall pay
Protected Officer as severance pay and in lieu of any further compensation for
periods subsequent to the Termination Date, an amount in cash equal to two (2)
times the sum of (A) the Base Amount and (B) the Bonus Amount;

                                           (iii)     until the second (2nd)
anniversary of the Termination Date, Protected Officer shall have such rights
with respect to benefits provided by the Company, including without limitation
life insurance, disability, medical, dental and hospitalization benefits and
pension and retirement benefits as were provided to Protected Officer as of the
Effective Date or, if greater, at any time within ninety (90) days preceding the
date of the Change in Control; provided that such benefits shall be offset or
reduced by the amount of benefits provided to Protected Officer by any
subsequent employer prior to the second anniversary of the Termination Date; and

                                           (iv)     the restrictions on any
outstanding incentive awards (including restricted stock and granted performance
shares or units) granted to Protected Officer under the Company’s stock option
and other stock incentive plans or under any other incentive plan or arrangement
shall lapse and such incentive award shall become 100% vested, all stock options
and stock appreciation rights granted to Protected Officer shall become
immediately exercisable and shall become 100% vested and all performance units
granted to Protected Officer shall become 100% vested.

                    (c)     The amounts provided for in Sections 5.1(a) and
5.1(b)(i), and (ii) shall be paid in a single lump sum cash payment within
thirty (30) days after the Termination Date (or earlier, if required by
applicable law).

                    (d)     The Protected Officer shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise and, except as set forth in Section 5.1(b)(iii),
no such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Protected Officer in any subsequent employment.

          5.2     Cooperation.  Notwithstanding anything to the contrary
contained in this Agreement, payment of the amounts specified in
Section 5.1(b)(ii) hereof is conditional upon (a) Protected Officer’s compliance
with the provisions of Section 8, (b) Protected Officer reasonably cooperating
with the Company in connection with any Change of Control or proposed Change of
Control and all matters relating to Protected Officer’s employment with the
Company, (c) Protected Officer assisting the Company as reasonably requested in
transitioning Protected Officer’s responsibilities to Protected Officer’s
replacement, and (d) Protected Officer refraining from doing or saying anything

8



--------------------------------------------------------------------------------


derogatory about the Company or its businesses or personnel; provided, that
Protected Officer shall not be required to perform any duties or take any action
that would constitute Good Reason. 

          5.3     Excise Tax Payments.

                    (a)     In the event that any payment or benefit (within the
meaning of Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”)) to Protected Officer or for Protected Officer’s benefit, paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise in connection with, or arising out of, Protected Officer’s
employment with the Company or a Change in Control (a “Payment” or “Payments”), 
would be subject to the excise tax imposed by Code Section 4999,  or any
interest or penalties are incurred by Protected Officer with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Protected
Officer will be entitled to receive an additional payment (a “Gross-Up Payment”)
in an amount such that after payment by Protected Officer of all taxes
(including any interest or penalties (other than interest and penalties imposed
by reason of Protected Officer’s failure to file timely a tax return or pay
taxes shown due on Protected Officer’s return) imposed with respect to such
taxes and the Excise Tax), including any Excise Tax imposed upon the Gross-Up
Payment, Protected Officer retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.

                    (b)     An initial determination as to whether a Gross-Up
Payment is required pursuant to this Agreement and the amount of such Gross-Up
Payment shall be made by the Company.  The Company shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to Protected Officer within fifteen (15) days of
the Termination Date, if applicable, or such other time as requested by
Protected Officer (provided Protected Officer reasonably believes that any of
the Payments may be subject to the Excise Tax).  If requested by Protected
Officer, the Company shall furnish Protected Officer, at the Company’s expense,
with an opinion reasonably acceptable to Protected Officer from the Company’s
accounting firm (or an accounting firm of equivalent stature reasonably
acceptable to Protected Officer) that there is a reasonable basis for the
Determination.  Any Gross-Up Payment determined pursuant to this Section 5.3(b)
shall be paid by the Company to Protected Officer within five (5) days of
receipt of the Determination.

                    (c)     As a result of the uncertainty in the application of
Sections 4999 and 280G of the Code, it is possible that a Gross-Up Payment (or a
portion thereof) will be paid which should not have been paid (an “Excess
Payment”) or a Gross-Up Payment (or a portion thereof) which should have been
paid will not have been paid (an “Underpayment”).

                              (1)     An Underpayment shall be deemed to have
occurred (i) upon notice (formal or informal) to Protected Officer from any
governmental taxing authority that Protected Officer’s tax liability (whether in
respect of Protected Officer’s current taxable year or in respect of any prior
taxable year) may be increased by reason of

9



--------------------------------------------------------------------------------


the imposition of the Excise Tax on a Payment or Payments with respect to which
the Company has failed to make a sufficient Gross-Up Payment, (ii) upon a
determination by a court, or (iii) by reason of determination by the Company
(which shall include the position taken by the Company, together with its
consolidated group, on its federal income tax return).  If an Underpayment
occurs, Protected Officer shall promptly notify the Company and the Company
shall promptly, but in any event at least five (5) days prior to the date on
which the applicable government taxing authority has requested payment, pay to
Protected Officer an additional Gross-Up Payment equal to the amount of the
Underpayment plus any interest and penalties (other than interest and penalties
imposed by reason of Protected Officer’s failure to file timely a tax return or
pay taxes shown due on Protected Officer’s return) imposed on the Underpayment.

                              (2)     An Excess Payment shall be deemed to have
occurred upon a Final Determination (as hereinafter defined) that the Excise Tax
shall not be imposed upon a Payment or Payments (or portion thereof) with
respect to which Protected Officer had previously received a Gross-Up Payment. 
A “Final Determination” shall be deemed to have occurred when Protected Officer
has received from the applicable government taxing authority a refund of taxes
or other reduction in Protected Officer’s tax liability by reason of the Excise
Payment and upon either (i) the date a determination is made by, or an agreement
is entered into with, the applicable governmental taxing authority which finally
and conclusively binds Protected Officer and such taxing authority, or in the
event that a claim is brought before a court of competent jurisdiction, the date
upon which a final determination has been made by such court and either all
appeals have been taken and finally resolved or the time for all appeals has
expired or (ii) the statute of limitations with respect to Protected Officer’s
applicable tax return has expired.  If an Excess Payment is determined to have
been made, the amount of the Excess Payment shall be treated as a loan by the
Company to Protected Officer, which loan Protected Officer must repay to the
Company together with interest at the applicable federal rate under Code
Section 7872(f)(2); provided, that no loan shall be deemed to have been made and
no amount will be payable by Protected Officer to the Company unless, and only
to the extent that, the deemed loan and payment would either reduce the amount
on which Protected Officer is subject to tax under Code Section 4999 or generate
a refund of tax imposed under Code Section 4999.

                    (d)     Notwithstanding anything contained in this Agreement
to the contrary, in the event that, according to the Determination, an Excise
Tax will be imposed on any Payment or Payments, the Company shall pay to the
applicable government taxing authorities, as Excise Tax withholding, the amount
of the Excise Tax that the Company has actually withheld from the Payment or
Payments.

6.       OTHER BENEFIT POLICIES.

          The severance pay and benefits provided for in Sections 4 or 5 shall
be in lieu of any other severance or termination pay to which Protected Officer
may be entitled under any Company severance or termination plan, program,
practice or arrangement.  The Protected Officer’s entitlement to any other
compensation or benefits shall be determined in accordance with the Company’s
employee benefit plans and other applicable

10



--------------------------------------------------------------------------------


programs, policies and practices then in effect.  The Company may condition the
payment to Protected Officer of severance benefits pursuant to
Section 4.1(b)(ii) or Section 5.1(b)(ii) upon Protected Officer’s delivery of a
reasonable form of release in favor of the Company containing customary terms
and conditions for the release of employment related claims.  Nothing in this
Agreement shall alter Protected Officer’s status as an “at will” employee of the
Company.

7.       NOTICE OF TERMINATION.

          Any purported termination of Protected Officer’s employment by the
Company shall be communicated by Notice of Termination to Protected Officer. 
For purposes of this Agreement, no such purported termination shall be effective
without such Notice of Termination.

8.       CONFIDENTIAL INFORMATION.

          8.1     Confidence.  Protected Officer shall hold in confidence for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company and its businesses, which shall have been obtained
by Protected Officer in the course of Protected Officer’s employment by the
Company and which shall not be public knowledge (other than by acts by Protected
Officer in violation of this Agreement) (“Confidential Information”).  Whether
before or after termination of the Protected Officer’s employment with the
Company, Protected Officer shall not, without the prior written consent of the
Company, communicate, use or divulge any Confidential Information, other than to
the Company and to those persons or entities designated by the Company or as
otherwise is reasonably necessary for Protected Officer to carry out his or her
responsibilities as an executive of the Company.  Confidential Information shall
not include information which is required to be disclosed pursuant to law,
provided Protected Officer uses reasonable efforts to give the Company
reasonable notice of such required disclosure.

          8.2     Remedies.  Protected Officer agrees that any breach or
threatened breach by Protected Officer of this Section 8 will entitle the
Company to defer or withhold any amounts otherwise payable to Protected Officer
under this Agreement.

9.       COVENANT NOT TO COMPETE.

          9.1     Non-Competition.  In the event that Protected Officer receives
severance payments pursuant to Section 4.1(b)(ii) or 5.1(b)(ii), Protected
Officer agrees that, from the date of Protected Officer’s receipt of such
payment until the sooner to occur of (i) the end of the twelfth month following
the Termination Date or (ii) the end of the twelfth month following the Change
in Control (if applicable), Protected Officer will not, directly or indirectly,
engage in any business activity that is or may reasonably be found to be in
competition with the business of the Company and its subsidiaries as such
business may exist at any time from the Effective Date through the Termination
Date, unless Protected Officer can demonstrate that any action that otherwise
would contravene this Section 9.1 was done without use in any way of
Confidential Information; provided, that nothing in

11



--------------------------------------------------------------------------------


this Agreement shall be deemed to prohibit Protected Officer from owning not
more than five percent (5%) of any class of publicly traded securities of a
competitor.

          9.2     Non-Solicitation.  Protected Officer agrees that from the date
hereof to the sooner to occur of (i) the end of the twelfth month following the
Termination Date or (ii) the end of the twelfth month following the Change in
Control (if applicable), Protected Officer will not:

                    (a)     Solicit, raid, entice or induce any employee of the
Company to be employed by any competitor of the Company (except to the extent
that such employee has first responded to a general advertisement or general
employment search by Protected Officer’s place of employment at the time);

                    (b)     Solicit business for any competitor from, or
transact such business for any competitor with, any person, firm or corporation
which was, at any time during Protected Officer’s employment hereunder, a
customer of the Company; or

                    (c)     Assist a competitor in taking such action.

          9.3     Remedies.  Protected Officer agrees that any breach or
threatened breach by Protected Officer of any provision of this Section 9 will
entitle the Company, in addition to any other legal remedies available to it, to
apply to any court of competent jurisdiction to enjoin the breach or threatened
breach, it being acknowledged and agreed that any such material breach will
cause irreparable injury to the Company and that any damages will not provide
adequate remedies to the Company.

10.     EXCLUSIVE REMEDY.

          10.1     Protected Officer’s right to salary continuation and other
severance benefits pursuant to Sections 4 and 5 shall be Protected Officer’s
sole and exclusive remedy for any termination of Protected Officer’s employment
by the Company other than for Death, Disability or Cause or by Protected Officer
for Good Reason.  The payments, severance benefits and severance protections
provided to Protected Officer pursuant to this Agreement are provided in lieu of
any severance payments, severance benefits and severance protections provided in
any other plan or policy of the Company, except as may be expressly provided in
writing under the terms of any plan or policy of the Company, or in a written
agreement between the Company and Protected Officer entered into after the date
of this Agreement.  Notwithstanding the foregoing, nothing in this Agreement
shall prevent or limit Protected Officer’s continuing or future participation in
any benefit, bonus, incentive or other plan or program provided by the Company
(except for any severance or termination policies, plans, programs or practices)
and for which Protected Officer may qualify, nor shall anything herein limit or
reduce such rights as Protected Officer may have under any other agreements with
the Company (except for any severance or termination agreement).  Amounts which
are vested benefits or which Protected Officer is otherwise entitled to receive
under any plan or program of the Company shall be payable in accordance with
such plan or program, except as explicitly modified by this Agreement.

12



--------------------------------------------------------------------------------


          10.2     Except as provided in Section 16(i), the Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which
Protected Officer may reasonably incur as a result of any contest by the Company
or others of the validity or enforceability of, or liability under, any
provision of this Agreement which is ultimately decided in favor of Protected
Officer. 

11.     SUCCESSORS; BINDING AGREEMENT.

          11.1     This Agreement shall be binding upon and shall inure to the
benefit of the Company and its Successors and Assigns, and the Company shall
require any Successors and Assigns to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.

          11.2     Neither this Agreement nor any right or interest hereunder
shall be assignable or transferable by Protected Officer or Protected Officer’s
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution.  This Agreement shall inure to the benefit of and be
enforceable by Protected Officer’s legal personal representative.

12.     FEES AND EXPENSES.

          Except as provided in Section 16(i), the Company shall pay all
reasonable legal fees and related expenses (including the reasonable costs of
experts, evidence and counsel) incurred by Protected Officer as they become due
as a result of (a) Protected Officer’s termination of employment (including all
such fees and expenses, if any, incurred in contesting or disputing any such
termination of employment), and (b) Protected Officer’s seeking to obtain or
enforce any right or benefit provided by this Agreement (including, but not
limited to, any such fees and expenses incurred in connection with any Dispute)
or by any other plan or arrangement maintained by the Company under which
Protected Officer is or may be entitled to receive benefits; provided, that the
circumstances set forth in this Section 12 (other than as a result of Protected
Officer’s termination of employment under circumstances described in
Section 2.5(g)) occurred on or after a Change in Control.

13.     NOTICE.

          Notices and all other communications provided for in this Agreement
(including the Notice of Termination) shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses last
given by each party to the other; provided, that all notices to the Company
shall be directed to the attention of the Board with a copy to the Secretary of
the Company.  All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.

13



--------------------------------------------------------------------------------


14.     SETTLEMENT OF CLAIMS.

          The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against Protected Officer or others.

15.     MISCELLANEOUS.

          No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Protected Officer and the Company.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreement or representation,
oral or otherwise, express or implied, with respect to the subject matter hereof
has been made by either party which is not expressly set forth in this
Agreement.

16.     GOVERNING LAW; ARBITRATION.

                    (a)     This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Illinois without giving
effect to the conflict of laws principles thereof.

                    (b)     Any controversy or claim arising out of, relating to
or in connection with this Agreement, or the breach thereof, shall be settled by
arbitration administered by the American Arbitration Association (“AAA”) in
accordance with its then existing Commercial Arbitration rules and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

                    (c)     It is the express agreement of the parties that the
provisions of this Section, including the rules of the AAA , as modified by the
terms of this Section 16, shall govern the arbitration of any disputes arising
pursuant to this Agreement.  In the event of any conflict between the law of the
State of Illinois, the law of the arbitral location, and the U.S. Arbitration
Act (Title 9, U.S.  Code), with respect to any arbitration conducted pursuant to
this Agreement, to the extent permissible, it is the express intent of the
parties that the law of Illinois, as modified herein, shall prevail.  To the
extent this Section 16 is deemed a separate agreement, independent from this
Agreement, Sections 12, 13, 15, 17 and 18 are incorporated herein by reference. 
Either party (the “Initiating Party”) may commence an arbitration by submitting
a Demand for Arbitration under the AAA Rules and by notice to the other Party
(the “Respondent”) in accordance with Section 13.  Such notice shall set forth
in reasonable detail the basic operative facts upon which the Initiating Party
seeks relief and specific reference to the clauses of this Agreement, the amount
claimed, if any, and any non-monetary relief sought against the Respondent. 
After the initial list of issues to be resolved has been submitted, the

14



--------------------------------------------------------------------------------


arbitrators shall permit either party to propose additional issues for
resolution in the pending proceedings.

                    (d)     The place of arbitration shall be Chicago, Illinois,
or any other place selected by mutual agreement.

                    (e)     The parties shall attempt, by agreement, to nominate
a sole arbitrator for confirmation by the AAA.  If the parties fail so to
nominate a sole arbitrator within 30 days from the date when the Initiating
Party’s Demand for Arbitration has been communicated to the other party, a board
of three arbitrators shall be appointed by the parties jointly or, if the
parties cannot agree as to three arbitrators within 30 days after the
commencement of the arbitration proceeding, then one arbitrator shall be
appointed by each of Protected Officer and the Company within 60 days after the
commencement of the arbitration proceeding and the third arbitrator shall be
appointed by mutual agreement of such two arbitrators.  If such two arbitrators
shall fail to agree within 75 days after commencement of the arbitration
proceeding upon the appointment of the third arbitrator, the third arbitrator
shall be appointed by the AAA in accordance with its then existing rules. 
Notwithstanding the foregoing, if any party shall fail to appoint an arbitrator
within the specified time period, such arbitrator and the third arbitrator shall
be appointed by the AAA in accordance with its then existing rules.  For
purposes of this Section 16, the “commencement of the arbitration proceeding”
shall be deemed to be the date upon which the Demand for Arbitration has been
received by the AAA.  Any award shall be rendered by a majority of the members
of the board of arbitration.

                    (f)     An award rendered in connection with an arbitration
pursuant to this Section 16 shall be final and binding upon the parties, and any
judgment upon such an award may be entered and enforced in any court of
competent jurisdiction.

                    (g)     The parties agree that the award of the arbitral
tribunal will be the sole and exclusive remedy between them regarding any and
all claims between them with respect to the subject matter of the arbitrated
dispute.  The parties hereby waive all jurisdictional defenses in connection
with any arbitration hereunder or the enforcement of any order or award 
rendered pursuant thereto (assuming that the terms and conditions of this
arbitration clause have been complied with).

                    (h)     With respect to any award issued by the arbitrators
pursuant to this Agreement, the parties expressly agree (i) that such order
shall be conclusive proof of the validity of the determination(s) of the
arbitrators underlying such order; and (ii) any federal court sitting in
Chicago, Illinois, or any other court having jurisdiction, may enter judgment
upon and enforce such order, whether pursuant to the U.S. Arbitration Act, or
otherwise.

                    (i)     The arbitrators shall issue a written explanation of
the reasons for the award and a full statement of the facts as found and the
rules of law applied in reaching their decision to both parties.  The
arbitrators shall apportion to each party all costs (other than attorneys’ fees)
incurred in conducting the arbitration in accordance with what the arbitrators
deem just and equitable under the circumstances.  The

15



--------------------------------------------------------------------------------


prevailing party shall be entitled to recover its attorneys’ fees from the other
party.  Any provisional remedy which would be available to a court of law shall
be available from the arbitrators pending arbitration of the dispute.  Either
party may make an application to the arbitrators seeking injunctive or other
interim relief, and the arbitrators may take whatever interim measures they deem
necessary in respect of the subject matter of the dispute, including measures to
maintain the status quo until such time as the arbitration award is rendered or
the controversy is otherwise resolved.  The arbitrator shall have the authority
to award any remedy or relief that a court of the State of Illinois could order
or grant, including, without limitation, specific performance of any obligation
created under this Agreement, the issuance of an injunction, or the imposition
of sanctions for abuse or frustration of the arbitration process, but
specifically excluding punitive damages (the parties specifically agree that
punitive damages shall not be available in the event of any dispute).

                    (j)     The parties may file an application in any proper
court for a provisional remedy in connection with an arbitrable controversy, but
only upon the ground that the award to which the application may be entitled may
be rendered ineffectual without provisional relief.

17.     SEVERABILITY.

          The provisions of this Agreement shall be deemed severable, and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

18.     ENTIRE AGREEMENT.

          This Agreement constitutes the entire agreement between the parties
hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or otherwise, between the parties hereto with respect to the
subject matter hereof.

[SIGNATURE PAGE FOLLOWS]

16



--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and Protected Officer has executed this
Agreement as of the day and year first above written.

 

AMERICAN PHARMACEUTICAL
PARTNERS, INC.,
a Delaware corporation

 

 

 

By:

/s/ PATRICK SOON-SHIONG

 

 

 

--------------------------------------------------------------------------------

 

 

 

Patrick Soon-Shiong, M.D.
President and Chief Executive Officer

 

 

 

 

 

 

Secretary:

/s/ DEREK J. BROWN

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

PROTECTED OFFICER

 

 

 

 

 

/s/ NICOLE S. WILLIAMS

 

 

--------------------------------------------------------------------------------

 

 

Nicole S. Williams

 

17